department of the treasury internal_revenue_service washington d c feb q tax_exempt_and_government_entities_division uniform issue list 4980b alot ep kat s attn legend sponsoring employer entity a entity b entity c entity d entity e entity f entity g entity h entity i entity j entity k entity l entity m entity n entity o entity p entity q entity r law s law v state t court u county v organization w welfare plan a welfare plan b welfare plan c welfare plan d welfare plan e welfare plan f welfare plan g welfare plan h welfare plan i welfare plan j welfare plan k welfare plan l welfare plan m welfare plan n welfare plan o welfare plan p church u plan w plan x plan y planz this letter is in response to a private_letter_ruling request dated date as supplemented by additional correspondence dated date and date submitted by your authorized representative concerning whether plan x plan y plan z and welfare plans a through p are church plans under sec_414 of the internal_revenue_code code the following facts and representations have been submitted the sponsoring employer is the parent organization for a controlled_group of organizations ‘ consisting of the parent and five subsidiary organizations which constitute the participating employers each organization is exempt from tax in accordance with code sec_501 that plan the internal_revenue_service the service ruled in a letter dated po x and plan y are church plans within the meaning of code sec_414 the actual and proposed participating employers at that time were entities a c d e f g and h since that time there have been changes to the plans and the participating entities the restatement of plan x received a favorable determination_letter from the service on in addition plan x received a favorable gust determination_letter on plan y received a favorable gust determination_letter on entity b pursuant to code sec_403 adopted plan z for its effective plan administrative committee that administered plan w the entity b employees the members of the plan administrative employees’ pension_plan also administered plan z pleasure of the board_of directors of committee of plan w were appointed by sponsoring employer became the entity b by board resolution n sponsor of plan z and the plan administrative committee appointed by and serving at the pleasure of the board_of directors of the sponsoring employer became the plan_administrator of plan z effective plan z covers the employees of the sponsoring employer and entities a b c d and e entity e is now known as entity d service ruled that plan_w_was a church_plan within the meaning of code effective p the e since its establishment the determination_letter from the service on plan w never made a code sec_410 election effect with the annual return required under sec_6058 or with the request for determination_letter relating to qualification of the plan under sec_401 a he board_of directors of entity b established plan w on eeersrerm section restatement of plan w received a favorable j the plan administrative committee of a statement has never been filed to this a effective x covers now known as entity j the employees of lan w was merged into plan x effective the sponsoring employer and entities a b c d and e entity e is venture at was a joint re coco a forty-eight employees of entity b were from b and entity j the parent employ these employees constituted of the employees employed corporation of entities k an mployees participated in plan x representing li of the total by entity b nineteen of the the nature of the services performed by these employees did participant population of not materially change from their services performed for entity b the joint_venture was the management of a retirement community the retirement community was merged into entity b as of plan x continues to cover the eligible employees employed at the retirement community by entity b between ity effective of that date the sponsoring employer became the sponsor of plan y effective as plan y covers the employees of the sponsoring employer and entities a b c d and e entity e is now known as entity d from sc vmsmssessssa po forty-eight employees of entity b were empl hat was a joint_venture between entity b and entity j as described above with respect to plan x nineteen of the employees participated in plan y representing plan y continues to cover the eligible employees employed at the retirement community by entity b of the total participant population of oo entity a and entity b became subsidiaries of the sponsoring employer until a entity a sponsored plan x and plan y the participating employers at entities a c d and e entity e is now known as entity i effective that time were effective entity a and entity b completed their restructuring under the sponsoring ve meme the sponsoring employer became the sponsor of plans employer and x and y the sponsoring employer’s board_of directors maintains the plan administrative committee the sole purpose of which is to administer the retirement and welfare_benefit plans the members of the plan administrative committee were appointed by and serve at the pleasure of the board_of directors of the sponsoring employer plans x y z and welfare plans a through p cover only employees of the sponsoring employer and the entities a b c d and e entity e is now known as entity i the sponsoring employer has no for-profit subsidiaries and therefore plans x y and z do not cover any employees of any for-profit corporations its original purpose was the administration of plan x the plan administrative committee or committee was originally ot aa by entity c entity a became the sponsor of plan x and committee membe by and served at the pleasure of the board_of directors of entity a ill the committee also assumed administration of plan y effective with plan the committee has never made a code sec_410 election on behalf of plan x or plan y a statement has never been filed to this effect with the annual return required under code sec_6058 or with the request for a determination_letter relating to qualification of the plans under sec_401 a y’s establishment on as of i f h i k l and p also effective on this date effective ae sponsoring employer became the sponsor of plans x and y and welfare the plan administrative committee came directly under the control of the board_of directors of the sponsoring employer the members of the plan administrative committee are appointed by and serve at the pleasure of the board_of directors of the sponsoring employer until board resolutions were adopted in certain participating entities the plan administrative committee of entity a continued to administer welfare plan n the plan administrative committee of entity b continued to administer welfare plans g and o the plan administrative committee of entity c continued to administer welfare plan j and the plan administrative committee of entity d continued to administer welfare plan m effective the plan administrative committee of the sponsoring employer now administers all employee benefit plans of the sponsoring employer and its subsidiaries that is plan x plan y plan z and welfare plans a through p as a nonprofit entities a and b formed the sponsoring employer effective filam its current mission statement contains a corporation incorporated under law s in state t the board_of directors’ ethical principles declare that the commitment to acts of service a member of church u and will operate as a faith-based service sponsoring employer is organization the sponsoring employer’s bylaws specifically state the sponsoring employer’s intention to be affiliated with church u the sponsoring employer is listed in church u’s yearbook as one of its social ministry organizations church u’s yearbook is a listing of all organizations affiliated with church u including churches and regional organizations as well as social ministry organizations the sponsoring employer is listed on page of the group exemption list filed with the service by church u i the sponsoring employer is overseen by a board_of directors the board is required to consist of between and persons a majority of the board is to be elected by a majority vote of the the remaining directors are elected by the then bishops of the entities m n o p and q director who is a current members of the board the board is required to include at least member of a congregation of each of entities m n o p and q at least j of the nominees presented to these bishops are required to be active members of a church u congregation the sponsoring employer administers and operates its health care ministry through programs and retirement nursing centers which are located in numerous cities the sponsoring employer maintains the contractual relationship with entity r that was originally established with entity b whereby entity r allocates funds to the sponsoring employer to be used to support centers which provide adoption services nursing care professional training congregational counseling and immigration and refugee advocacy the nursing homes retain chaplains whose duties include conducting religious worship and ministering of sacerdotal functions entity a is a nonprofit corporation incorporated under law s in state t the mission statement of entity a confirms it is a service_organization dedicated to providing health care services to the elderly handicapped and needy entity a is listed in church u’s yearbook as one of its social ministry organizations entity a’s bylaws specifically state entity a’s intention to be affiliated with church u entity a intends to function in accordance with the requirements and interdependent accountabilities established by organization w entity m and other church u judicatories as appropriate effective prior required to consist of between and persons were required at members of the board were required at all times to be rostered clergy of church u a majority of the positions to be filled each year were to be elected by entity m entity a was overseen by a board_of directors that was at least a majority of the board_members at least bbb of the in addition all times to be members of church u congregations effective ills entity a continues to be affiliated with church u however its sole member became the sponsoring employer upon dissolution of entity a all corporate assets are required to become the property of the sponsoring employer membership on the current board_of directors of entity a is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer the president and chief_executive_officer of entity a is required to be the president and chief_executive_officer of the sponsoring at least a majority of the members of the board_of directors are required at all employer times to be members of church u congregations proposed changes to entity a’s mission statement and the sections of its bylaws that deal with the requirements for church u affiliation are required to be submitted to the sponsoring employer for approval it entity b is a nonprofit corporation organized orf was created by entities n o and p entity b’s purpose were to provide a broad program of social health care and other nonmedical services to various communities entity b is listed in the church u yearbook as one of its social ministry organizations entity b’s articles of incorporation state that entity b is to be affiliated with church u ence law v in state t b was affiliated with church u and its creating effective prior to co memermasrare a entities upon dissolution of entity b all corporate assets were required to become the property of the creating entities membership on the board_of directors of entity b was required to be persons each of the three creating entities was to elect four and entity b’s board_of directors was to elect five directors in addition entity b’s articles of incorporation required that all directors be confirmed members in good standing of church u congregations thus the three creating entities entities n o and p were in control of entity b through their power to appoint or indirectly elect the full complement of entity b’s board_of directors entity b maintained a contractual relationship with entity r whereby the latter allocated funds to entity b to be used to administer and operate its health care ministry through programs and retirement nursing centers which are located in numerous cities and which provide a variety of health care and social services including nursing homes independent living units family counseling and immigration and refugee advocacy the nursing homes retain chaplains whose duties include conducting religious worship and ministering of sacerdotal functions effective yy entity b continues to be affiliated with church u however its sole member became the sponsoring employer upon dissolution of entity b all corporate assets are required to become the property of the sponsoring employer membership on the current board_of directors of entity b is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer at least a majority of the members of the board_of directors are required at all times to be members of church u congregations the president and chief_executive_officer of entity b is required to be the president and chief_executive_officer of the sponsoring employer proposed changes to entity b’s mission statement and the sections of its bylaws that deal with the requirements for church u affiliation are required to be submitted to the sponsoring employer for approval entity c is court u law s of state t entity c is dedicated to serving the elderly handicapped and is listed in the church u yearbook as one of its social ministry organizations a nonprofit corporation organized on py incorporated by order of ae entity c its articles of incorporation were amended and restated on needy prior y membership on the board_of directors of entity c was required to be between and persons a minimum of one-third of the board members were required to be members of church u congregations board members were elected by entity a any changes to the board_of directors were required to be approved by entity a and vacancies were filled by entity a effective date entity c continues to be affiliated with church u and its sole member continues to be entity a as controlled by the sponsoring employer upon dissolution of entity c all corporate assets are required to become the property of entity a membership on the current board_of directors of entity c is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer entity d is a nonprofit corporation organized on articles of incorporation were amended and restated on state t entity d is dedicated to serving the elderly handicapped and needy under law v in state t its under law s of prior to a membership on the board_of directors of entity d was required to be between and persons a minimum of one-third of the board members were required to be members of church u congregations board members were elected by entity a any changes to the board_of directors were required to be approved by entity a and vacancies were filled by entity a effective iy d continues to be affiliated with church u and its sole member continues to be entity a as controlled by the sponsoring employer upon dissolution of entity d all corporate assets are required to become the property of entity a membership on the current board_of directors of entity d is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer entity e is a nonprofit corporation incorporated under law s in state t entity e was originally formed for the purpose of providing management services to entity f entity g entity h and any other subsidiary of entity e or any other business enterprises as determined by the board_of directors to provide through these services direction organization strategic planning and operational leadership through a team of professionals as required for the fulfillment of the mission and social responsibility of the organizations managed and to provide for their economic stability to assess the health and health related needs of the community served and when appropriate to plan programs to meet these needs entity e is listed in the church u yearbook as one of its social ministry organizations entity e and entity a entered into an agreement on became entity e’s sole member and entity e became a wholly owned in addition entity a was required to approve most corporate actions of entity e prior to ey one-half of the members of entity e’s board_of directors were required to in which entity a subsidiary of entity a be approved by entity a any elected member of the board_of directors of entity e could be removed at any time fe entity e in turn had three subsidiaries entities f g and h orig e gained a fourth subsidiary entity each of the subsidiaries was dedicated health care through the provision of nursing care or other services oe tity e sold the assets of the home health business to an unrelated non-profit organization there were no corporate changes as a result of this sale subsequent to the sale of the home health business each of the four subsidiaries entity f entity _ and entity i were merged into and with entity e effective as of i on promote tity a to the remaining entity entity e changed its name to that of the former entity i according to entity e’s current bylaws that became effective ray membership on the board_of directors of entity e is required to be seven persons directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer five of the j entities f g and h were nonprofit corporat in state t they had been subsidiaries of entity e nil purpose was to provide a variety of health services to individuals and families in various community settings the parent_corporation entity e was required to approve among which included county v their fundamental transactions entity e elected the board_of directors of each of the subsidiaries entity f entity g and entity h since over one-half of the members of the board_of directors of entity e were required to be approved by entity a entity a thereby controlled_entity e and through entity e its subsidiaries entity f entity g and entity h x law s or law v their entity i was a nonprofit corporation incorporated under law s in state t its mission statement was to provide care and comfort to terminal patients and their loved ones in their home settings and serve as an educational resource in the community on end of life issues entity i was affiliated with church u through its sole member entity a and in turn entity a’s sole member the sponsoring employer all corporate assets were required to become the property of entity a upon dissolution of entity i based on the above facts the sponsoring employer requests the following rulings plan x as the successor on fp of the pension_plan of entity a and the recipient of the assets and liabilities of the entity b employees’ pension_plan continues to be a church_plan within the meaning of code sec_414 since date the date of its last church_plan determination plan y as the successor on the ine church_plan within the meaning of code sec_414 sinc last church_plan determination a - a continues to be a the date of it sec_3 code sec_414 since its establishment o the thrift_plan for employees of entity b has been a church_plan within the meaning of the thrift_plan for employees s b continues after entity b became a subsidiary of the sponsoring employer of of entity p to be a church_plan within the meaning of sec_414 for the purposes of code sec_403 until it was repealed by the economic growth and tax relief reconciliation plan z as the successor on act of effective for years beginning afte date of the thrift_plan for employees of entity b continues to be a church_plan within the meaning of code sec_414 welfare plans a through p satisfy the requirements of code sec_414 for a church_plan as church plans with respect to which the election provided by code sec_410 has not been made plans x and y are exempt from the coverage requirements of sec_410 other than the requirements of sec_410 and are exempt from the vesting requirements of sec_411 other than the requirements of sec_411 as achurch plan with respect to which the election provided by code sec_410 has not been made plan x is exempt from the funding requirements of sec_412 as church plans welfare plans e through n are exempt from the health care continuation requirements of code sec_4980b to qualify under sec_401 of the code an employees' plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 as enacted under the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 as amended from time to time qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 established and maintained primarily for sec_414 of the code provides the term church_plan does not include a plan a which is their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or b if less than substantially_all of the individuals included in the plan are individuals described in paragraph or b or their beneficiaries of employees or benefit the sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_1_414_e_-1 of the income_tax regulations provides that for the purposes of sec_414 an agency_of_a_church means an organization which is exempt from tax under sec_501 and which is either controlled by or associated with a church for example an organization a majority of whose officers or directors are appointed by a church’s governing board or by officials of a church is controlled by a church within the meaning of this paragraph an organization is associated with a church if it shares common religious bonds and convictions with that church sec_410 states that a plan described in paragraph of sec_410 shall be treated as meeting the requirements of this section for purposes of sec_401 except that in the case of a plan described in subparagraph b c or d of paragraph this paragraph shall apply only if such plan meets the requirements of sec_401 as in effect on date the secretary may by regulations prescribe sec_410 of the code provides if the church_or_convention_or_association_of_churches which maintains any church_plan makes an election under this subsection in such form and manner as the provisions relating to participation vesting funding etc as in effect from time to time shall apply to such church_plan as if such provisions did not contain an exclusion for church plans and an election under this subsection with respect to any church_plan shall be binding with respect to such plan and sec_410 provides minimum_participation_standards once made shall be irrevocable sec_411 provides minimum vesting standards sec_412 provides minimum_funding standards then sec_411 states that a plan described in sec_411 shall be treated as meeting the requirements of this section for purposes of sec_401 if such plan meets the vesting requirements resulting from the application of sec_401 and sec_401 as in effect on date sec_4980b of the code provides an excise_tax for failure to satisfy the continuation_coverage requirements of group_health_plans sec_4980b provides that the tax shall not apply to any church_plan within the meaning of sec_414 sec_54_4980b-2 q a-4 of the income_tax regulations states that all group_health_plans are subject_to cobra except group_health_plans described in paragraph b of this q a-4 paragraph b includes church plans within the meaning of code sec_414 i code sec_414 that plan x and plan y are church plans the service ruled in a letter dated within th and plan y received gust determination respectively plan w was merged into plan x letters on currently participating in plans x y z and welfare plans a effective december through p are the employees of the sponsoring employer and the entities a b c d and e entity e is now known as entity i an d in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 in this case the sponsoring employer entity a and entity b are nonprofit_corporations established under the auspices of church u in furtherance of the teachings and tenets of church u the entities are dedicated to providing various health care and social services to the community affiliated with entity a are subsidiary entities c d and e entity e is now known as entity i after each of its own subsidiaries entities f g h and i merged into and with entity e the sponsoring employer and each of these participating employers are exempt from tax under code sec_501 all of these subsidiary entities participate in the health care ministry established by the sponsoring employer entity a and entity b in summary with respect to plan x and plan church_plan determination regarding plan x and plan y from this date until plan x_and plan y covered the employees of entities of a c d e f g h and i was the_date of the last entities a ai of the sponsoring employer on organizations f g h and i merged effective y was transferred by entity a to the sponsoring sponsorship of plan going forward from lan x and plan y now cover the employees of the sponsoring employer and d and e now known as entity i employer c effective ponsoring employer and became subsidiaries entity e and subsidiary entittes a regarding the sponsoring employer’s control by church u its creation effective an majority of the board_of directors of the sponsoring employer is to be the remaining elected by a majority vote of the bishops of the entities m n o p and q since directors are elected by the then current members of the board the board is required to include at least one director who is a member of a congregation of each of entities m n o p and q at least of the nominees presented to these bishops are required to be active members of a church u congregation regarding the sponsoring employer’s association with church u since its creation effective september the sponsoring in addition the sponsoring employer is employer’s intention to be affiliated with church u listed in church u’s yearbook as one of its social ministry organizations the sponsoring employer’s bylaws specifically state regarding entity a’s affiliation with church u for the period a a we entity a was overseen by a board_of directors that was required to consist of b in addition a majority and persons at least a majority of the board members were required at all times to be members of church u congregations at least b of the members of the board were required of the positions to be filled at all times to be rostered clergy of church u each year were to be elected by entity m erie entity a continues to be affiliated with church u however its sole member became sponsoring employer upon dissolution of entity a all corporate assets are required to become the property of the sponsoring employer membership on the current board_of directors of entity a is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer the president and chief_executive_officer of entity a is required to be the president and chief_executive_officer of the sponsoring employer at least a majority of the members of the board_of directors are required at all times to be members of church u congregations proposed changes to entity a’s mission statement and the sections of its bylaws that deal with the requirements for church u affiliation are required to be submitted to the sponsoring employer for approval the ie present regarding entity a’s association with church u for the period ations in entity a has been listed in church u’s yearbook as one of its s addition entity a’s bylaws specifically state entity a’s intention to be affiliated with church u v regarding entity b’s affiliation with church u for the period ae aaa upon ee es b was affiliated with church u and its creati issolution of entity b all corporate assets were required to become the property of the creating entities membership on the board_of directors of entity b was required to be persons each of the three creating entities was to elect four and entity b’s board_of directors was to elect five directors in addition entity b’s articles of incorporation required that all directors be confirmed members in good standing of church u congregations thus the three creating entities entities n o and p were in control of entity b through their power to appoint_or indirectly elect the full complement of entity b’s board_of directors became the entity b continues to be affiliated with church u however its sole member sponsoring employer upon dissolution of entity b all corporate assets are required to become the property of the sponsoring employer membership on the current board_of directors of entity b is required to be seven persons five of the directors are to be individuals who are and p concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial at least a majority of the members of the board_of officer of the sponsoring employer directors are required at all times to be members of church u congregations the president and chief_executive_officer of entity b is required to be the president and chief_executive_officer of the sponsoring employer proposed changes to entity b’s mission statement and the sections of its bylaws that deal with the requirements for church u affiliation are required to be submitted to the sponsoring employer for approval entity b has had a regarding entity b’s association with church u ince contractual relationship with entity r whereby the latter allocated to entity b to be used to administer and operate its health care ministry through programs and retirement nursing centers which are located in numerous cities and which provide a variety of health care and social services including nursing homes independent living units family counseling and immigration and refugee advocacy the nursing homes retain chaplains whose duties include conducting religious worship and ministering of sacerdotal functions funds regarding entity c’s affiliation with church u for the period membership on the board_of directors of entity c was required to be ao between iu an persons a minimum of one-third of the board members were required to be members of church u congregations board members were elected by entity a any changes to the board_of directors were required to be approved by entity a and vacancies were filled by entity a eretve rr c continues to be affiliated with church u and its sole member continues to be entity a as controlled by the sponsoring employer upon dissolution of entity c all corporate assets are required to become the property of entity a membership on the current board_of directors of entity c is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer regarding entity d’s affiliation with church u for the period be to membership on the board_of directors of entity d was required between and persons a minimum of one-third of the board members were required to be members of church u congregations board members were elected by entity a any changes to the board_of directors were required to be approved by entity a and vacancies were filled by entity a - entity d continues to be affiliated with church u and its sole member continues to be entity a as controlled by the sponsoring employer upon dissolution of entity d all corporate assets are required to become the property of entity a membership on the current board_of directors of entity d is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer entity e and subsidiary entities f g h and i are affiliated with church u through entity a in which entity a entity e and entity a entered into an agreement on became entity e’s sole member and entity e became a wholly owned in subsidiary of entity a addition entity a was required to approve most corporate actions of entity e prior ci over one-half of the members of entity e’s board_of directors were required to be any elected member of the board_of directors of entity e could be approved by entity a entity e in turn had three subsidiaries removed at any time for any reason by entity a sy e gained a fourth subsidiary entity i each entities f g and h o of the subsidiaries was health care through the provision of nursing care or other services ot e sold the assets of the home health business to an unrelated non-profit ere were no corporate changes as a result of this sale subsequent to the sale of the home health business each of the four subsidiaries entity f entity entity were merged into and with entity e effective as _-- on organizanion promote dedicated to nti il the remaining entity entity e changed its name to that of the former entity i according to entity e’s current bylaws that became effective be cnvership on the board_of directors of entity e is required to be seven persons five of the directors are to be individuals who are concurrently serving on the executive committee of the board_of directors of the sponsoring employer the other two directors are to be the chief operating officer and chief financial officer of the sponsoring employer entities f g and h had been subsidiaries of entity e since rn entity e was required to approve their fundamental transactions entity e elected the board_of directors of each of the subsidiaries entity f entity g and entity h since over one-half of the members of the board_of directors of entity e were required to be approved by entity a entity a thereby controlled_entity e and through entity e its subsidiaries entity f entity g and entity h entity i was affiliated with church u through its sole member entity a and in turn entity a’s sole member the sponsoring employer regarding entity e’s now known as entity i association with church u entity e is listed in the church u yearbook as one of its social ministry organizations therefore continuing from dee the case of each of the entities a b c d and e and sinc ie in the case of the sponsoring employer the employees of each of these entities are employees of an organization which is exempt from tax under code sec_501 and which is controlled by or associated with a church or a convention or association of churches within the meaning of sec_414 thus pursuant to sec_414 the employees of the sponsoring employer and of entities a b c d and e now known as entity i are deemed to be employees of church u and church u is deemed the employer of such employees however an organization that is not itself a church or a convention or association of churches must demonstrate that its retirement or welfare plan is maintained by an organization described in code sec_414 to be described in sec_414 an organization must be exempt from tax under sec_501 it must have as its principal purpose or function the administration or funding of the plan and it must also be controlled by or associated with a church or a convention or association of churches by the plan administrative committee or committee was originally established entity c its original purpose was the administration of plan x as of mb entity a became the sponsor of plan x and committee members_were appointed by and served at the pleasure of the board_of directors of entity a the committee also assumed administration of plan y effective with plan y’s establishment on a 1h committee has never made a code sec_410 election on behalf of plan x or plan y a statement has never been filed to this effect with the annual return required under code sec_6058 or with the request for a determination_letter relating to qualification of the plans under sec_401 i ough pians i k l and p he sponsoring employer became the sponsor of plans x and y and effectiv f h also effective on this date the plan welfare administrative committee came directly under the control of the board_of directors of the sponsoring employer the members of the plan administrative committee are appointed by and serve at the pleasure of the board_of directors of the sponsoring employer until board resolutions were adopted in by certain participating entities the plan administrative committee of entity a continued to administer welfare plan n the plan administrative committee of entity b continued to administer welfare plans g and o the plan administrative committee of entity c continued to administer welfare plan j and the plan administrative committee of entity d cqntj inister welfare plan m from its adoption by entity b lan z was administered by the plan administrative on of committee that administered the sponsoring employer became the plan_administrator of plan z the plan administrative committee of the sponsoring employer now administers all employee benefit plans of the sponsoring employer and its subsidiaries that is plan x plan y plan z and welfare plans a through p the plan administrative effectiv uot plan ae w consequently from through p and from by an organization of the type described in code sec_414 in the case of plan x plan y and welfare plans a the case of plan z these plans have been administered in the church_plan status of plan x and plan y is not altered by the employment of a small percentage of entity b’s employees under a joint_venture with entity j although entity j is not a church organization the nature of the business operation of a retirement community and the services performed by the entity b employees was substantially related to the performance of entity b’s church-related function of administering and operating its health care ministry through of the employees employed by retirement nursing centers these employees constituted entity b nineteen such employees participated in plan x and plan y representing m of the total participant population o respectively and mb of the total participant population of accordingly with regard to your ruling requests we rule plan x as the successor o of the assets and liabilities of f the pension_plan of entity a and the recipient loyees’ pension_plan continues to be a church_plan within the meaning of code sec_414 since church_plan determination qvvuslouls the date of its last plan y as the successor o church_plan within the meaning of last church_plan determination code sec_414 since of the entity a 401_k_plan continues to be a neem the date of its the thrift_plan for employees of entity h plan within the meaning of code sec_414 since its establishment iil thrift_plan for employees of entity b continues after entity b became a subsidiary of sponsoring employer on the a be a church_plan within the meaning of sec_414 for the purposes of code h and tax relief reconciliation ective for years beginning a z as the successor on a the thrift_plan for employees of entity b continues to be a church_plan within b until it was repealed by the i e meaning of sec_414 welfare plans a through p satisfy the requirements of code sec_414 for a church_plan as church plans with respect to which the election provided by code sec_410 has not been made plans x and y are exempt from the coverage requirements of sec_410 other than the requirements of sec_410 and are exempt from the vesting requirements of sec_411 other than the requirements of sec_411 as a church_plan with respect to which the election provided by code sec_410 has not been made plan x is exempt from the funding requirements of sec_412 you have represented that welfare plans e through n fall within the meaning of the term group_health_plan in code sec_4980b since welfare plans e through n are considered church plans under code sec_414 we also conclude as church plans welfare plans e through n are exempt from the health care continuation requirements of code sec_4980b this letter expresses no opinion as to whether plans x and y satisfy the requirements for plan such determinations are under the qualification found in code sec_401 and sec_401 jurisdiction of the employee_plans area manager mid-atlantic area in addition this letter expresses no opinion as to plan z’s status under sec_403 this letter is directed only to the taxpayer that requested it provides that it may not be used or cited as precedent sec_6110 of the code pursuant to the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions please call se t ep ra t1 badge at sincerely yours c ant fow usetrinns manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
